Appeal from an order denying defendant’s motion to reduce alimony. The defendant abandoned his wife, and later secured a Mexican divorce against her, and then brought an action to annul the marriage, and on the day of trial withdrew his action. He has been before the courts repeatedly in contempt proceedings, having failed to pay the alimony which the court has directed to be paid. He has made five applications since February, 1934, to reduce alimony, all of which applications have been denied. Some of the applications have been made to justices outside of the district. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.